Citation Nr: 1220536	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  06-15 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD) has been received. 

2.  Whether new and material evidence to reopen a claim for service connection for a skin disability of the scalp has been received. 

3.  Entitlement to service connection for PTSD due to sexual assault.



WITNESSES AT HEARING ON APPEAL



The Veteran and his wife


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to June 1968. 

These matters come to the Board of Veterans' Appeals  (Board) on appeal from a July 2004 decision of the Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, declined to reopen claims for entitlement to service connection for schizophrenia and a skin disability of the scalp; and denied entitlement to service connection for PTSD due to sexual assault.  The Veteran timely appealed those determinations.

Although the July 2004 rating decision denied a reopening of the claim for entitlement to service connection for a skin disorder of the scalp, the decision review officer (DRO) noted in the statement of the case (SOC) that the Veteran's representative at the RO hearing clarified the Veteran's intention of asserting a claim for a skin disorder on areas other than the scalp, which the DRO denied in the SOC.  Thus, the Board has styled the issues of the case as shown above on the cover sheet. 

In December 2005, the Veteran and his wife testified at a hearing before an RO DRO.  The transcript of the testimony at that hearing is in the claims file and has been reviewed. 

In August 2010, the Board remanded the case to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  The AMC completed the additional development as directed, continued to deny the claims, and returned the case to the Board for additional development.

This appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  VA will notify you if further action is required on your part. 


REMAND

Following return of this case from the RO, additional evidence was submitted and the Veteran submitted an additional power of attorney in favor of a new representative.  The evidence has not been considered at the RO and the representative has not proffered any arguments on the Veteran's behalf.  VA laws and regulations provide that any pertinent evidence submitted by the veteran or representative which is accepted by the Board must be referred to the RO for review and preparation of a supplemental statement of the case, unless this procedural right is waived by the appellant.  38 C.F.R. § 20.1304 (2011).  

Accordingly, the case is REMANDED for the following action:

1.  The VA psychologist who proffered the January 2012 disability benefits questionnaire and opinion should provide an addendum in light of the May 2012 disability benefits questionnaire submitted by the Veteran.  

2.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issues on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case, and the representative and the appellant should be afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).






Department of Veterans Affairs


